Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tadarian Reshawn Neal petitions for a writ of mandamus, alleging that the district court has unduly delayed ruling on his motion to vacate under 28 U.S.C. § 2255 (2012). He seeks an order from this court directing the district court to act. We conclude that the present record does not reveal undue delay in the district court. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.